Bartol, J.,
delivered the opinion of this Court.
All errors of pleading having been' released, the questions to be decided on this appeal are presented by the facts stated in the bill of exceptions, and the prayers offered at the trial; these, in our opinion, bring the case within the principles lately adopted by this Court in O'Connell vs. Balto. & Ohio R. R. Co., 20 Md. Rep., 212; after a careful examination of the cases, the rule of law was there stated to be that “when several persons are employed in the same general service and one is injured by the carelessness of another, though the ne*479gligent servant in his grade of employment is superior to the one injured, the employer is not responsible.”
(Decided July 17th 1866.)
This principle was first announced in Priestly vs. Fowler, 3 Mees. & Wels., 1, and a few years afterwards it was adopted in Farewell vs. The Boston & Worcester R. R. Co., 4 Metcalf, 49, and in the able opinions delivered in those cases was placed upon reasons that seem to us to be entirely satisfactory. It has been followed by the great current of authorities, both in England and this country, and may now be considered as a part of the Common Law.
It is immaterial to consider whether this principle is based upon the implied contract of the parties, or whether it must be considered as resting upon grounds of public policy which, make it unreasonable in such cases to apply the doctrine of respondeat superior.
It is now established that the limit of the duty of the company to its employees, is to exercise “ ordinary and reason^ able care ” in procuring for its operations sound machinery and faithful and competent employees, and while it is responsible for the omission to perform these duties, it does- not guarantee their safety from the consequences of the carelessness or neglect of its other employees engaged in the same general business of operating the road.
Without entering into a discussion of the reasons ora which, this principle is founded, or a particular analysis of the numerous cases cited in argument, all of which have been carefully examined, we are of opinion that this case is governed by the decision in O'Connell vs. The Balto. & Ohio R. R. Co., and that there was no error in the rulings of the Superior Court upon the prayers.
Judgment affirmed„